Citation Nr: 9933305	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for compression deformity, C5-6, with reversal of 
cervical lordosis and mild degenerative changes.

2.  Entitlement to service connection for a total rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to April 
1979 and from November 1990 to July 1991.  He served in the 
Southwest Asian theater of operations during the Persian Gulf 
War from February 10, 1991, to June 15, 1991.

The instant appeal as to the cervical spine arose from a 
December 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama, 
which granted a claim for service connection for compression 
deformity, C5-6, with reversal of cervical lordosis and mild 
degenerative changes and assigned a noncompensable disability 
evaluation.  By rating decision dated in April 1996, the 
disability evaluation for the cervical spine disorder was 
increased to 20 percent.  Since this claim has not been 
withdrawn, an increased rating above 20 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

The total rating issue currently on appeal arose from the 
April 1996 rating decision, which denied a claim for 
entitlement to a total rating based on individual 
unemployability.  This case was remanded by the Board of 
Veterans' Appeals (Board) in October 1998 for further 
development.

In the October 1998 Board decision, it was noted that it 
appeared that the veteran may have been attempting to file a 
notice of disagreement as regards the disability ratings 
assigned for a low back disorder, a bilateral knee disorder, 
and hypertension in a written statement dated June 18, 1996.  
The RO was requested to contact the veteran and request that 
he clarify his written remarks.  If appropriate, the RO was 
asked to provide him with a statement of the case on those 
issues.  38 C.F.R. § 19.26 (1999).  As the veteran was 
apparently not contacted as regards the status of those 
claims, the Board once again requests that the RO contact the 
veteran to clarify his written remarks and, if appropriate, 
provide him with a statement of the case on those issues.


REMAND

The appellant contends, in substance, that his service-
connected cervical spine disorder is more severe than the 
current disability evaluation suggests; therefore, he 
believes an increased rating is warranted.  He also asserts 
that his service-connected disabilities combine to render him 
unemployable.

The claim for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities appears to be inextricably intertwined 
with his claim for an increased evaluation.  According to 
Harris v. Derwinski, 1 Vet. App. 180 (1991), all issues which 
are inextricably intertwined with an issue on appeal must be 
determined before the issue on appeal can be decided.

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for an increased rating and for a total disability 
evaluation are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v Derwinski, 1 Vet. App. 78 (1990).  That 
is, he has presented claims which are plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Thus, VA has a duty to assist 
the veteran in the development of all facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  

Based on a May 1999 statement letter prepared by the veteran 
and related correspondence prepared by his Congressman, the 
veteran reported that he had another VA examination of the 
cervical spine on May 19, 1999.  The claims folder, however, 
does not contain a VA examination report with that date.  As 
VA examination reports are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his cervical spine disorder that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  VA 
treatment records from the VA Medical 
Center (MC) in Montgomery, Alabama, since 
October 1998 should be developed.  In 
particular, the RO should make an effort 
to obtain a VA examination report 
prepared on or about May 19, 1999, at the 
Montgomery VAMC.  Any such records should 
then be associated with the VA claims 
folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Thereafter, the RO shall determine whether the appellant's 
claims may now be allowed.  If not, provide the appellant and 
his representative, if applicable, with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



